                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NATHANIEL SPENCER, JR.,                     :              CIVIL ACTION
    Petitioner,                             :
                                            :
             v.                             :              No. 21-843
                                            :
MS. MASON, et al.                           :
     Respondents.                           :

                                           ORDER

JOHN M. GALLAGHER, J.

      AND NOW, this 30th day of June, 2021, upon careful and independent consideration of

the petition for a writ of habeas corpus (ECF No. 1), and after review of the Report and

Recommendation of United States Magistrate Judge Timothy R. Rice (ECF No. 8), IT IS

ORDERED that:

      1.     The Report and Recommendation (ECF No. 8) is APPROVED and ADOPTED;

      2.     The petition for a writ of habeas corpus (ECF No. 1) is DISMISSED without

             prejudice;

      3.     There is no probable cause to issue a certificate of appealability; and

      4.     The Clerk of the Court shall mark this case closed for statistical purposes.


                                            BY THE COURT:



                                            /s/ John M. Gallagher
                                            JOHN M. GALLAGHER
                                            U.S. DISTRICT COURT JUDGE
